     Case 8:20-cv-00878-JDE Document 25 Filed 06/09/21 Page 1 of 1 Page ID #:2746




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN DIVISION
11   BENNY RAY ADKINS,            )           No. 8:20-cv-00878-JDE
                                  )
12                                )
                      Plaintiff,  )           ORDER AWARDING ATTORNEY
13                                )
                   v.             )           FEES UNDER THE EQUAL
14                                )           ACCESS TO JUSTICE ACT,
     ANDREW SAUL, Commissioner of )
                                  )
                                              PURSUANT TO 28 U.S.C. § 2412(d)
15   Social Security,
                                  )           AND COSTS PURSUANT TO 28
                                  )           U.S.C. § 1920
16                    Defendant.  )
                                  )
17
18
           Based upon the parties’ Stipulation (Dkt. 24), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $3,900.00 under 28
20
     U.S.C. § 2412(d) and no costs under 28 U.S.C. § 1920, subject to the terms of
21
     the above-referenced Stipulation.
22
23
     Dated: June 09, 2021
24
                                               ______________________________
25                                             JOHN D. EARLY
26                                             United States Magistrate Judge

27
28
